                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 1 of 12




                     1    Deverie J. Christensen
                          Nevada State Bar No. 6596
                     2    Daniel I. Aquino
                          Nevada State Bar No. 12682
                     3    JACKSON LEWIS P.C.
                          300 S. Fourth Street, Suite 900
                     4    Las Vegas, Nevada 89101
                          Tel: (702) 921-2460
                     5    Email: christensend@jacksonlewis.com
                          Email: daniel.aquino@jacksonlewis.com
                     6
                          Attorneys for Defendant
                     7    JS Products, Inc.

                     8
                     9                                UNITED STATES DISTRICT COURT

                10                                            DISTRICT OF NEVADA

                11
                          TARA MEIERKORD, an individual,                      Case No. 2:19:cv-00461-GMN-DJA
                12
                                         Plaintiff,                             STIPULATED PROTECTIVE
                13                                                              ORDER GOVERNING
                                 vs.                                            CONFIDENTIAL INFORMATION
                14
                          JS PRODUCTS, INC., a Nevada Corporation,
                15
                                         Defendant.
                16
                17               Pursuant to Federal Rule of Civil Procedure 26(c), Defendant JS Products, Inc.

                18        (“Defendant”) and Plaintiff Tara Meierkord, by and through their respective counsel of record,

                19        hereby stipulate and agree that the handling of confidential material in these proceedings shall be

                20        governed by the provisions set forth below.

                21        I.     APPLICATION

                22               This Protective Order shall govern the designation and handling of “Confidential
                23        Information” and “Confidential – Attorney’s Eyes Only Information” (defined below) produced
                24
                          in discovery in this litigation, whether by voluntary production or disclosure or in response to any
                25
                          formal discovery procedure, including designation and handling of nonpublic information of a
                26
                          confidential nature. This Protective Order does not affect any party’s obligations under the Civil
                27
                28        Rules to produce documents as required by the rules of discovery or an order of the Court. The

Jackson Lewis P.C.
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 2 of 12




                     1    purpose of this Protective Order is to facilitate the handling of nonpublic information of a

                     2    confidential, private, or proprietary nature.
                     3           If a designating party files material concerning “Confidential Information” or
                     4
                          “Confidential-Attorney’s Eyes Only Information” in court and does not attempt to file it under
                     5
                          seal, or if material is otherwise already part of the public record as of the entry of this Protective
                     6
                          Order, the material in question will not be subject to this Protective Order. The mere filing of
                     7
                     8    material containing “Confidential” or “Confidential-Attorney’s Eyes Only” by the non-

                     9    designating party does not remove the material from the protection of this Protective Order. If a

                10        non-designating party files material marked “Confidential Information” or “Confidential-
                11        Attorney’s Eyes Only Information” by another party without first seeking permission of the court
                12
                          to file the same under seal, the non-filing party may seek appropriate relief to ensure protection
                13
                          under this Protective Order.
                14
                          II.    DEFINITIONS
                15
                16               A.      “Confidential Information” means: personal information of current or former

                17        employees of Defendant (such as addresses, telephone numbers, birth dates, marital status,

                18        dependent status and/or discipline or counseling received from Defendant); financial information,
                19        including, but not limited to, payroll records, tax returns, financial statements, banking records,
                20
                          and electronic data containing financial information and/or compensation or pay plans or scales;
                21
                          confidential proprietary and/or competitive business and gaming information; trade secrets;
                22
                          witness statements and/or investigation reports; performance projections; business strategies; and
                23
                24        confidential proprietary information about affiliates, parents, subsidiaries and third-parties with

                25        whom the parties to this action have or have had business relationships.               “Confidential
                26        Information” includes, without limitation, any document, information, or material that the
                27
                          producing party or protected person reasonably believes not to be in the public domain and
                28
Jackson Lewis P.C.
                                                                            2
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 3 of 12




                     1    reasonably believes contains information to which an individual or company has an established

                     2    and legitimate right to privacy or confidentiality.
                     3           B.      “Attorney’s Eyes Only Information” is a subset of Confidential Information that
                     4
                          includes any document or testimony identified by the party that contains highly sensitive,
                     5
                          proprietary, or trade secret information, including, but not limited to medical records and
                     6
                          healthcare information pertaining to any current or former employee of Defendant (other than
                     7
                     8    Plaintiff); personnel documents that contain personal identification information such as social

                     9    security numbers, financial information and/or rates of pay; information about prior, existing, and

                10        potential customers; surveillance information, including, but not limited to policies, practices, and
                11        procedures, location of cameras, methods of recording, video footage and reports. All references
                12
                          herein to “Confidential” information include “Confidential – Attorneys’ Eyes Only,” except
                13
                          where the permissible disclosure or dissemination of “Confidential – Attorneys’ Eyes Only”
                14
                          information is more limited than permissible disclosure or dissemination of “Confidential”
                15
                16        information.

                17               C.      “Disclosed” is used in its broadest sense and includes, inter alia, directly or

                18        indirectly shown,     divulged,    revealed, produced, described,        transmitted or otherwise
                19        communicated, in whole or in part.
                20
                                 D.      “Discovery Material(s)” means any documents, answers to interrogatories,
                21
                          responses to requests for admission, deposition testimony, deposition transcripts and exhibits,
                22
                          other responses to requests for information and/or written information, whether produced
                23
                24        voluntarily or involuntarily, in response to discovery requests in this litigation by any party.

                25               E.      “Document” is defined as the term is used in Federal Rule of Civil Procedure 34.
                26               F.      “Under Seal” is defined as sealing confidential documents consistent with the
                27
                          procedure set forth in LR IA 10-5 of the Local Rules for United States District Court, District of
                28
Jackson Lewis P.C.
                                                                            3
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 4 of 12




                     1    Nevada (the “Court”). In the event that the Court publishes a new procedure for the filing of

                     2    documents under seal, the Parties will follow said published procedure.
                     3    III.   TYPES OF MATERIALS THAT MAY BE DESIGNATED AS CONFIDENTIAL
                     4
                                 Any Discovery Material or other documents, information, or materials may be designated
                     5
                          by a producing party as Confidential under this Order. The assertion of this designation of
                     6
                          “Confidential” shall constitute a representation to the Court that counsel for the producing party
                     7
                     8    or protected person believes in good faith that the material so designated constitutes Confidential

                     9    Information as defined in this Order. Except with the prior written consent of the producing party

                10        or by Court order or as otherwise compelled by force of law, no Discovery Materials or other
                11        documents, information, or materials stamped “Confidential” may be disclosed to any person
                12
                          except as permitted in Section IV below.
                13
                          IV.    DESIGNATION OF DISCOVERY MATERIALS AS CONFIDENTIAL
                14
                                 A.      Marking Protected Documents: Protected documents shall be designated as
                15
                16        containing “Confidential Information by affixing to them the legend “CONFIDENTIAL” or

                17        “CONFIDENTIAL-ATTORNEY’S EYES ONLY” in all caps, 12 point font, in a location that

                18        makes the designation readily apparent, preferably in the lower right hand corner. Each Party
                19        shall maintain a log for the documents they have produced that have been designated
                20
                          “Confidential,” and produce an updated log, containing all designations, when producing
                21
                          documents or information that are designated “Confidential.”          The fact that a document is
                22
                          stamped “Confidential” by one party shall not be construed as an admission by any other party
                23
                24        that such document is confidential, nor shall it limit or preclude the right of any party to object to

                25        the “Confidential” designation and to file any appropriate motion(s) to determine the propriety of
                26        such designation. If the producing party inadvertently fails to stamp or otherwise appropriately
                27
                          designate or list certain documents, material, or information as “Confidential” upon their
                28
Jackson Lewis P.C.
                                                                            4
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 5 of 12




                     1    production or disclosure, such inadvertent failure to designate shall not constitute nor be deemed a

                     2    waiver of a subsequent claim of protected treatment under this Order.
                     3           B.      Designating Testimony. Any party may designate testimony as “Confidential
                     4
                          Information” by making a statement to that effect on the record at the deposition or other
                     5
                          proceeding or within ten (10) business days after receipt of the transcript of deposition or other
                     6
                          proceeding by counsel.      When Confidential Information is designated on the record at a
                     7
                     8    deposition or other proceeding, the party claiming the testimony is Confidential Information shall

                     9    make arrangements with the court reporter taking and transcribing such proceeding to label each

                10        page containing the testimony with the designation “CONFIDENTIAL” and all counsel and
                11        parties shall treat pages of testimony so designated as a protected document and the testimony
                12
                          itself as Confidential Information.
                13
                                 C.      Subsequent Designation.        If a party discovers that material or documents
                14
                          containing Confidential Information have been provided to the opposing party without being
                15
                16        properly designated under this Protective Order, that party shall promptly notify the receiving

                17        party in writing of the same. The notification shall include an identification of the documents or

                18        information (by bates stamp number or some other specific form of identification), and the
                19        receiving party shall affix a stamp identifying each document or item of information so identified
                20
                          as “CONFIDENTIAL” within ten (10) days unless the parties agree that some other procedure for
                21
                          remedying the inadvertence is more appropriate under the circumstances.
                22
                          V.     PERMISSIBLE USE OF “CONFIDENTIAL” INFORMATION, DOCUMENTS,
                23
                                 OR MATERIALS
                24
                                 A.      Limited Use.       Persons obtaining access to Discovery Materials or other
                25
                          documents, information, or materials stamped “Confidential” or “Attorney’s Eyes Only” pursuant
                26
                          to this Order shall use the information only for the purpose of this matter, through and including
                27
                28        appeal(s) and shall not use or disclose in any format or medium such information for any other

Jackson Lewis P.C.
                                                                           5
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 6 of 12




                     1    purpose, including business, governmental, commercial, administrative, or judicial proceedings,

                     2    unless required by court order or being compelled by force of law. If any person receiving
                     3    information covered by this Agreement is: (a) subpoenaed in another action or proceeding; (b)
                     4
                          served with a request or demand in another action to which he, she, or it is a party; or (c) served
                     5
                          with any other legal process by one not a party to this action, seeking information designated as
                     6
                          “Confidential” pursuant to this Order, the subpoenaed party shall promptly give written notice, by
                     7
                     8    hand or facsimile transmission, within forty-eight (48) hours of receipt of such subpoena, request,

                     9    demand, or legal process to the party that produced or designated the material as “Confidential.”

                10        The subpoenaed party or anyone else subject to this Order shall be under no obligation to take any
                11        other action or measures to preserve the confidentiality of any such information in connection
                12
                          with such subpoena, request, demand, or legal process. Nothing herein shall be construed as
                13
                          requiring the subpoenaed party or anyone else covered by this Order to challenge or appeal any
                14
                          order requiring production of Confidential Information, to subject itself to any penalties for
                15
                16        non-compliance with any legal process or order, or to seek any relief from the court.

                17               B.      Disclosure of Protected Material. Notwithstanding Section IV above, access to

                18        documents stamped “Confidential” shall be limited to the following individuals:
                19                       1.      Counsel:    Counsel for the respective parties to this Protective Order,
                20
                          including in-house counsel and counsel’s Support Staff (i.e., paralegals, administrative assistants,
                21
                          and those involved in administration functions) and Outside Service Organizations (i.e.,
                22
                          organizations providing copy services, translation services, document preparation, trial graphics,
                23
                24        and tutorials) but only to the extent that disclosure to such person(s) is necessary in order for them

                25        to assist attorneys in connection with this matter;
                26                       2.      Court Reporters:     Court reporters taking testimony and their support
                27
                          personnel;
                28
Jackson Lewis P.C.
                                                                            6
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 7 of 12




                     1                     3.   The Parties: Except as provided below in Section V.C., the parties to this

                     2    Protective Order, including the officers, directors, agents and employees of a corporate Party, to
                     3    the extent counsel for such party deems it necessary for the prosecution or defense of this
                     4
                          proceeding;
                     5
                                           4.   The Court: The Court and authorized court personnel. To the extent such
                     6
                          “Confidential Information” may be disclosed to court personnel or filed with the Court, it may,
                     7
                     8    upon a showing sufficient to satisfy the requirements of the Court, be done Under Seal;

                     9                     5.   Witnesses: deposition or other witnesses as necessary in this litigation,

                10        provided that such persons have been made aware of the provisions of this Protective Order and
                11        have manifested their assent to be bound thereby by signing a copy of the agreement attached
                12
                          hereto as Exhibit A and provided further that disclosure is limited to Confidential Information
                13
                          about which the witness is or is likely to be examined at a deposition or other proceeding;
                14
                                           6.   Consultants and Experts: Independent consultants or experts retained by
                15
                16        counsel or a party for assistance with respect to this litigation, together with each such person’s

                17        clerical and Support Staff, provided that such have been made aware of the provisions of this

                18        Protective Order and have manifested their assent to be bound thereby by signing a copy of the
                19        agreement attached hereto as Exhibit A.
                20
                                           7.   The persons who are identified as authors or addressees on the face of a
                21
                          document containing Confidential Information, or have been shown by either testimony or
                22
                          documentary evidence to have been recipients or readers of the Confidential Information prior to
                23
                24        the commencement of the underlying lawsuit;

                25                         8.   The videographer who videotapes Confidential Information at a deposition
                26        in this litigation;
                27
                                           9.   Any arbitrator, mediator or discovery referee in this litigation, and
                28
Jackson Lewis P.C.
                                                                           7
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 8 of 12




                     1    employees and similar personnel of said arbitrator, mediator or discovery referee;

                     2                   10.    Any other individuals agreed to in writing by the designating party; and
                     3                   11.    Others as may be ordered by the court.
                     4
                                 C.      “Confidential – Attorneys’ Eyes Only.”          The disclosure of “Confidential-
                     5
                          Attorney’s Eyes Only” Information is limited in the same ways as set forth above for Confidential
                     6
                          Information except that “Confidential-Attorney’s Eyes Only” Information may not be disclosed to
                     7
                     8    anyone except those individuals set forth in Section V.B.1 and Plaintiff.        Plaintiff is only

                     9    permitted to review “Confidential-Attorneys’ Eyes Only” information in counsel’s office

                10        provided she agrees not to make or take copies of “Confidential-Attorneys’ Eyes Only”
                11        information out of counsel’s office.      Except as provided in this paragraph, “Confidential
                12
                          Attorney’s Eyes Only” information may not be disclosed or provided without prior written
                13
                          consent by the designating party under circumstances allowing the designating party to obtain
                14
                          adequate protection with respect to the “Confidential-Attorney’s Eyes Only” Information either
                15
                16        by agreement or by application to the Court.        Further, any person who receives copies of

                17        “Confidential-Attorneys’ Eyes Only” or to whom “Confidential – Attorneys’ Eyes Only” is

                18        disclosed pursuant to this Stipulated Protective Information Governing Confidential Information
                19        shall be advised that the “Attorneys’ Eyes Only” information is being disclosed pursuant to an
                20
                          Order of the Court, that the information may not be disclosed by such person to any person not
                21
                          permitted to have access to the “Attorneys’ Eyes Only” information pursuant to this Protective
                22
                          Order, and that any violation of this Protective Order may result in the imposition of such
                23
                24        sanctions as the Court deems proper.

                25               D.      Filing Protected Materials. If a party wishes to use information or material
                26        designated by another party as Confidential to support or oppose a motion or otherwise file such
                27
                          information with the Court, the following procedures apply: Counsel shall make a reasonable
                28
Jackson Lewis P.C.
                                                                          8
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 9 of 12




                     1    effort to meet and confer before filing documents under seal. To the extent possible, counsel shall

                     2    submit, along with any document filed under seal, a stipulation and proposed order reciting the
                     3    reasons for sealing the document. See LR IA 10-5; Kamakana v. City & County of Honolulu, 447
                     4
                          F.3d 1172 (9th Cir. 2006). Otherwise, consistent with the procedure set forth in LR IA 10-5 of
                     5
                          the Local Rules for United States District Court, District of Nevada (the “Court”) or in the event
                     6
                          that the Court publishes a new procedure for the filing of documents under seal follow such
                     7
                     8    published procedure, the filing party must file a motion seeking leave of Court to file Under Seal

                     9    any Confidential Information.

                10               E.      Disputes as to Confidentiality Designation:
                11                       1.      Meet and Confer Requirement: The parties agree to designate
                12
                          information as “Confidential” on a good faith basis and not for purposes of harassing the
                13
                          receiving party’s access to information concerning the lawsuit. If any party believes that a
                14
                          document, tangible item, or other information that has been designated as Confidential is not
                15
                16        entitled to be treated as Confidential, the party will notify the designating party of its objection to

                17        the “Confidential” designation. The parties shall meet and confer in an attempt to reach an

                18        agreement regarding the Confidential status of the document, tangible item or information within
                19        seven (7) business days after the objecting party has advised the designating party of its objection.
                20
                                         2.      Motion for Protective Order: If the dispute is not resolved, then the
                21
                          objecting party may file a motion challenging whether any particular material designated as
                22
                          containing Confidential Information should be entitled confidential treatment.             The party
                23
                24        designating particular information as confidential under the protective order shall have the burden

                25        of proving that the information or document is entitled to such protection. In addition, if the
                26        parties do not reach agreement in advance of filing Confidential Information as referenced in
                27
                          Section V.D above, then the party wishing to use the designated information or material must not
                28
Jackson Lewis P.C.
                                                                            9
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 10 of 12




                     1    file the Confidential Information without first allowing the disclosing party who wishes the

                     2    designated information to be filed under seal seven (7) court days within which to file a motion
                     3    allowing the Confidential Information to be filed under seal pursuant to LR IA 10-5. The
                     4
                          opposing party may then file an opposition to such motion and the moving party may file a reply
                     5
                          in accordance with the briefing schedule set forth by local rule.
                     6
                                         3.      Status Pending Resolution of Dispute: Notwithstanding any challenge to
                     7
                     8    the designation of material as containing Confidential Information, the material shall be treated as

                     9    Confidential and shall be subject to the provisions hereof unless and until one of the following

                10        occurs: (i) all parties that claim that the material contains Confidential Information withdraw
                11        such designation in writing; or (ii) the Court order is issued ruling that the material does not
                12
                          contain Confidential Information.
                13
                                 F.      Rights of Parties: This Protective Order is without prejudice to the right of any
                14
                          party to apply to the Court for any further protective order relating to any Confidential
                15
                16        Information or for an order permitting disclosure of any Confidential Information beyond the

                17        terms of this Protective Order.

                18        VI.    MISCELLANEOUS
                19               The provisions of this Order shall not terminate at the resolution of this matter; provided,
                20
                          however, that within thirty (30) days after the final conclusion of this matter, documents stamped
                21
                          “Confidential” or “Confidential – Attorneys’ Eyes Only” and all copies of such documents, other
                22
                          than exhibits of record, shall be returned to the party who produced the documents and designated
                23
                24        them as “Confidential” or “Confidential – Attorneys’ Eyes Only.”

                25
                26
                27
                28
Jackson Lewis P.C.
                                                                           10
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 11 of 12




                     1           Nothing in this Order shall prevent any party or other person from seeking modification of

                     2    this Order or from objecting to discovery that it believes to be otherwise improper. This Order,
                     3    however, shall not be modified absent an order of the Court or the written agreement of all the
                     4
                          Parties hereto.
                     5
                          Respectfully submitted this 13th day of August, 2019.
                     6
                     7    REMPFER MOTT LUNDY, PLLC                        JACKSON LEWIS P.C.

                     8
                     9    /s/ Scott E. Lundy                              /s/ Daniel I. Aquino
                          Joseph N. Mott, Bar #12455                      Deverie J. Christensen, Bar #5837
                10        Scott E. Lundy, Bar #14235                      Daniel I. Aquino, Bar #12682
                          10091 Park Run Drive., Suite 200                300 S. Fourth Street, Suite 900
                11        Las Vegas, Nevada 89145                         Las Vegas, Nevada 89101

                12        Attorney for Plaintiff                          Attorneys for Defendant
                          Tara Meierkord                                  JS Products, Inc.
                13
                14
                15
                16                                                    ORDER
                                                         August 14
                17               IT IS SO ORDERED                                   , 2019.

                18
                19
                                                                      U.S. District
                                                                      Daniel        Judge/Magistrate Judge
                                                                              J. Albregts
                20                                                    United States Magistrate Judge
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                         11
    Las Vegas
                         Case 2:19-cv-00461-GMN-DJA Document 22 Filed 08/13/19 Page 12 of 12




                     1                                                Exhibit A

                     2                      ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                     3              I, _______________________, [print or type full name], of _________________ [print or
                     4
                          type full address], declare under penalty of perjury that I have read in its entirety and understand
                     5
                          the Stipulated Protective Order that was issued by the Court on _______________ [date] in the
                     6
                          case of Tara Meierkord v. JS Products, Inc., Case No. 2:19-cv-00461-GMN-GWF. I agree to
                     7
                     8    comply with and to be bound by the terms of this Stipulated Protective Order and I understand

                     9    and acknowledge that failure to so comply could expose me to sanctions and punishment in the

                10        nature of contempt. I solemnly promise that I will not disclose in any manner any information or
                11        item that is subject to this Stipulated Protective Order to any person or entity except in strict
                12
                          compliance with the provisions of this Order. I further agree to submit to the jurisdiction of the
                13
                          United States District Court, District of Nevada, for the purpose of enforcing the terms of this
                14
                          Stipulated Protective Order, even is such enforcement proceedings occur after termination of this
                15
                16        action.

                17                  I hereby appoint ________________________ [print or type full name] of

                18        _______________________ [print or type full address and telephone number] as my Nevada
                19        agent for service of process in connection with this action or any proceedings related to
                20
                          enforcement of this Stipulated Protective Order.
                21
                          Date: _____________________________________________________________
                22
                          City and State where sworn and signed: __________________________________
                23
                24        Printed Name: ______________________________________________________
                                                          [printed name]
                25
                          Signature: __________________________________________________________
                26
                27
                28
                          4819-2674-2684, v. 2

Jackson Lewis P.C.
                                                                             12
    Las Vegas
